Case 1:20-cv-11839-IT Document 29-2 Filed 03/29/21 Page 1of 3

EXHIBIT 2
10

11

12

13

14

15

16

17?

18

19

20

ai

22

23

24

Case 1:20-cv-11839-IT Document 29-2 Filed 03/29/21 Page 2 of 3

ad
es

 

 

tour of what was there?

A. No,

Q. Did you meet anyone else other than Mrs.
Thibeault?

A. Again, not that I recall.

Q. That day did you hear the words Wood Waste?
A. Yes.

Q. And what were you -- strike that. In what

context did you hear the words Word Waste?

A. That the place that we were -- the property I
was on was owned by Wood Waste.

Q. There were signs that said Wood Waste on one

of the buildings, right?

A. I'm sure there was.

Q. Did you ask Mrs. Thibeault what was Wood
Waste?

A. No.

Q. Did you have any discussion with her or anyone

that day about what was Wood Waste?

A. Yes.

Qo. Who did you speak with?

A. Ann.

Q. I must have misunderstood one of your earlier

answers. What was your discussion with Mrs.

 

 

SIMONEAU COURT REPORTING / (401) 523-7789
10

11

12

13

14

is

16

17

18

19

20

al

22

23

24

Case 1:20-cv-11839-IT Document 29-2 Filed 03/29/21 Page 3 of 3

40

 

 

Thibeault regarding Wood Waste, what was said by
her, what was said by you?

A, The general conversation about what Wood Waste
is or was I guess at the time. They were a transfer
Station for construction debris.

Q. Did she tell you you would be working for Wood
Waste if you got the job?

A. No.

Q. Did you complete any paperwork while you were
there that day?

A. I don't recall.

0. You said that during the phone conversation --
at the end of the phone conversation there was an
agreement you scheduled the second meeting. At the
end of this meeting with Mrs. Thibeault did you have

anything scheduled for a third meeting?

A. Yes, sir.

Q. And when was that going to take place?

A. I don't recall the date that it was going to
take place.

Q. No, that's fine. Was it the same day, the

next day, a week later type of thing?
A. It was about a week later.

Q. And where did you meet that day?

 

 

SIMONEAU COURT REPORTING / (401) 523-7789
